NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2007-7053



                               JACQUELINE LEACH,

                                                          Claimant-Appellant,
                                         v.


               R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

      Andrew J. Vance, Finnegan, Henderson, Farabow, Garrett & Dunner LLP, of
Washington, DC, argued for claimant-appellant. Mark R. Lippman,The Veterans Law
Group, of La Jolla, California, for claimant-appellant.

       Christopher J. Carney, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With him on the brief were Peter D. Keisler, Assistant Attorney
General, Jeanne E. Davidson, Director, and Brian M. Simkin, Assistant Director. Of
counsel on the brief were David J. Barrans, Deputy Assistant General Counsel, and
Y. Ken Lee, Attorney, United States Department of Veterans Affairs, of Washington,
DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                         NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                        2007-7053


                                    Jacqueline Leach,

                                                        Claimant-Appellant,

                                             v.

                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                        Respondent-Appellee.


                                       Judgment


ON APPEAL from the          United States Court of Appeals for Veterans Claims

in CASE NO(S).              04-0600

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER and LOURIE, Circuit Judges and LINARES, District
Judge.*)

                            AFFIRMED. See Fed. Cir. R. 36.


                                             ENTERED BY ORDER OF THE COURT


DATED: July 12, 2007                         /s/ Jan Horbaly
                                             Jan Horbaly, Clerk

*       Honorable Jose L. Linares, District Judge, United States District Court for the
District of New Jersey, sitting by designation.